Exhibit 10.2




SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT



This Second Amended and Restated Employment Agreement (this “Agreement”) is made
as of the 4th day of May, 2012, by and between BE Aerospace, Inc., a Delaware
corporation (the “Company”), and Wayne Exton (the “Executive”).


RECITALS


WHEREAS, the Executive is employed by the Company subject to that certain
Amended and Restated Employment Agreement between the Company and the Executive
dated December 9, 2008 (the “Prior Agreement”);


WHEREAS, the Company and the Executive wish to amend and restate the Prior
Agreement in favor of this Agreement;


WHEREAS, the Company wishes to make secure for itself the experience, abilities
and services of the Executive and to prevent the loss of such experience,
services and abilities;


WHEREAS, concurrently with the execution of this Agreement, the Executive and
the Company are entering into the 2012 Proprietary Rights Agreement, which is
attached hereto as Exhibit A;


WHEREAS, by virtue of the Executive’s position with the Company, the Executive
has regular access to and use of the Company’s confidential information and
trade secrets, and the Company has a legitimate interest in protecting its
confidential information and trade secrets by prohibiting the Executive from
assisting, whether directly or indirectly, a competitor or competing with the
Company for a reasonable period after the termination of the Executive’s
employment; and


WHEREAS, the Executive has successfully completed drug/substance abuse testing,
and the Company has received the results of such testing.


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:


1.   Employment.  The Company shall employ the Executive, and the Executive
shall perform services for and continue in the employment of the Company, for an
initial period of two (2) years commencing on May 4, 2012, and ending on May 4,
2014, whereupon the Executive’s employment hereunder shall automatically be
extended for additional two (2) year periods on and after May 4, 2014, until
either the Company or the Executive gives the other party at least thirty (30)
days’ written notice prior to the then applicable Expiration Date (as defined
below) of its or his desire to terminate this Agreement, unless the Executive’s
employment is terminated earlier pursuant to this Agreement.  For purposes of
this Agreement: (a) the term “Employment Period” means the initial two (2) year
period and all extensions thereof, if any; and (b) the term “Expiration Date”
means May 4 of any even calendar year on or after 2014.
 
 
1

--------------------------------------------------------------------------------

 


2.   Position and Duties.  The Executive shall serve the Company in the capacity
of Vice President and General Manager for the Business Jet Segment of the
Company and shall:  (i) be accountable to the President and Chief Operating
Officer of the Company; and (ii) have such other powers, duties and
responsibilities, consistent with this capacity, as may from time to time be
prescribed by the President and Chief Operating Officer of the Company.  The
Executive shall perform and discharge, faithfully, diligently and to the best of
his ability, such powers, duties and responsibilities.  The Executive shall
devote all of his working time and efforts to the business and affairs of the
Company.


3.   Compensation.


(a)   Salary.  During the Employment Period, the Executive shall receive a
salary (the “Salary”) payable at the rate of $369,600.00 per annum.  Such rate
may be adjusted from time to time by the President and Chief Operating Officer
of the Company; provided, however, that it shall at no time be adjusted below
the Salary then in effect.  The Salary shall be payable biweekly or in
accordance with the Company’s current payroll practices, less all required
deductions.  The Salary shall be pro-rated for any period of service less than a
full year.


(b)   Incentive Bonus.  During the Employment Period, the Executive may receive
a performance bonus of up to ninety (90%) percent of the Salary, as determined
by the Compensation Committee of the Company in its sole discretion. The
incentive bonus shall be paid in accordance with Company policy, but in no event
later than March 15th of the year following the year in which it is earned.


(c)   Expenses.  During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company’s policies and
procedures in effect from time to time.


(d)   Benefits.  During the Employment Period, the Executive shall be entitled
to participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, and other employee benefit plans,
programs and arrangements made generally available by the Company to its
executives, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements in effect from time to
time.  In accordance with the Company’s policies in effect from time to time
applicable to the Executive, the Executive shall also be entitled to paid
vacation in any fiscal year during the Employment Period as well as all paid
holidays given by the Company to its employees.


(e)   Automobile.  During the Employment Period, the Executive shall receive an
automobile allowance (the “Automobile Allowance”) of $1,100 per month, less
applicable taxes, payable in accordance with Company policy, but in no event
later than March 15th of the year following the year in which the Automobile
Allowance accrued.

 
 
2

--------------------------------------------------------------------------------

 
 
(f)   Equity Awards.
 
(i)     During the Employment Period, the Executive shall be eligible to
participate in the Company’s equity incentive plan as determined by the
Compensation Committee in its sole discretion.  The timing of the grant, form
and amount of the equity awards shall be determined by the Compensation
Committee in its sole discretion. The equity awards shall be granted pursuant to
and subject to the terms of the Company’s 2005 Long-Term Incentive Plan (or any
successor plan) and an award agreement to be entered into between the Company
and the Executive.
 
(ii)    Notwithstanding any provision in the applicable award documents, and as
additional consideration for the Executive’s restrictive covenants for the
benefit of the Company set forth in Section 5 of this Agreement, the Executive’s
time-vested equity awards shall, subject to applicable law, accelerate and
become immediately vested and unrestricted and, as applicable, become
immediately exercisable and remain exercisable through the remainder of their
term following the occurrence of any of the following events (the “Accelerated
Restricted Stock”): (A) the termination of the Executive’s employment without
Cause pursuant to Section 4(e); (B) the Executive’s termination due to
Incapacity pursuant to Section 4(c); (C) the Executive’s death; or (D) upon a
Change of Control (as defined in Section 4(f)).  Nothing in this Section
3(f)(ii) shall alter the terms of any equity awards subject to performance-based
vesting.


4.   Termination and Compensation Thereon.


(a)   Termination Date.  Subject to the terms and conditions of this Agreement,
the Executive’s employment pursuant to this Agreement may be terminated either
by the Executive or the Company at any time and for any reason.  The term
“Termination Date” means: (i) if the Executive’s employment is terminated by his
death, the date of his death; or (ii) if the Executive’s employment is
terminated for any other reason, the date on which the Executive incurs a
Separation from Service (as defined in Section 16(c), below).


(b)   Death.  The Executive’s employment hereunder shall terminate upon his
death.  In such event, the Company shall, within thirty (30) days following the
date of death, pay to such person as the Executive shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to his estate, a lump sum amount equal to the Salary (at the rate in effect as
of the Termination Date) payable during the period from the Termination Date
through the Expiration Date.


(c)   Incapacity.  If, in the reasonable judgment of the President and Chief
Operating Officer, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his full-time duties
as described hereunder for the entire period of six (6) consecutive months
(“Incapacity”), the Executive’s employment shall terminate at the end of the six
(6)-month period.  In such event, upon the Termination Date, the Company shall
pay to the Executive a lump sum payment equal to the Salary and Automobile
Allowance (at the rate in effect as of the Termination Date) payable during the
period from the Termination Date through the Expiration Date.  The lump sum
payment shall be made within sixty (60) days following the Termination Date,
provided that prior to the payment date the Executive or his designated
appointee signs a waiver and release of claims agreement in the form provided by
the Company in its discretion and such waiver and release becomes effective and
irrevocable in its entirety prior to such date.  If the waiver and release does
not become effective and irrevocable on or prior to the payment date set forth
in the preceding sentence, the Company shall have no further obligations
pursuant to Sections 4(c) and 4(g).  To the extent not already paid, the
Company’s obligation to pay the Executive his Salary and benefits shall be
reduced if the Executive subsequently takes other employment to the extent of
the Executive’s salary and benefits from such subsequent employment.  Any
dispute between the President and Chief Operating Officer and the Executive with
respect to the Executive’s Incapacity shall be settled by reference to a
competent medical authority mutually agreed to by the President and Chief
Operating Officer and the Executive, whose decision shall be binding on all
parties.


 
3

--------------------------------------------------------------------------------

 
 
(d)   Termination by the Company for Cause; Resignation by the Executive.


(i)    If the Executive’s employment is terminated by the Company for Cause or
the Executive resigns his employment for any reason (other than pursuant to
Section 4(f)), the Company shall have no further obligations to the Executive
hereunder after the Termination Date, except for unpaid Salary and benefits
accrued through the Termination Date.
 
(ii)   For purposes of this Agreement, “Cause” means the Executive’s:  (A)
failure, refusal or neglect to perform and discharge his powers, duties,
obligations or responsibilities as an employee of the Company; (B) violation of
Company policies; (C) breach of the terms of this Agreement or the 2012
Proprietary Rights Agreement; (D) breach of any fiduciary duties or duties of
loyalty the Executive may have because of any position the Executive holds with
the Company or any subsidiary or affiliate thereof; (E) conviction of, or plea
of nolo contendere to, a felony or any other crime involving the Executive’s
personal dishonesty or moral turpitude or that could reflect negatively upon the
Company or any of its subsidiaries or affiliates; (F) indictment by a grand jury
for acts detrimental to the Company’s best interests; or (G) engagement in
willful misconduct (including any willful violation of federal securities laws),
negligence, act of dishonesty, violence or threat of violence, in each case that
would reasonably be expected to result in injury to the Company or any of its
subsidiaries or affiliates.


(e)   Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  In such event, the Company
shall pay to the Executive a lump sum payment equal to: (i) the Salary payable
during the period from the Termination Date through the Expiration Date at the
rate in effect on the Termination Date; and (ii) one (1) times the Salary in
effect as of the Termination Date ((i) and (ii), collectively, the “Severance
Payment”).  The Severance Payment shall be made within sixty (60) days following
the Termination Date, provided that prior to the payment date the Executive
signs a waiver and release agreement in the form provided by the Company and
such waiver and release becomes effective and irrevocable in its entirety prior
to such date. If the waiver and release does not become effective and
irrevocable on or prior to the payment date set forth in the preceding sentence,
the Company shall have no further obligations pursuant to Sections 4(e) and
4(g).
 
 
4

--------------------------------------------------------------------------------

 

(f)   Change of Control.


(i)    If a Change of Control occurs during the Employment Period and, following
or in connection with such Change of Control, the Executive’s employment is
terminated for any reason (other than Cause), or the Executive resigns his
employment because any of the Executive’s position, powers, duties or
responsibilities under Section 2 above are materially reduced without his
agreement, or any  material compensation or benefit payable or otherwise
extended to the Executive hereunder is eliminated or materially reduced, the
Company or its successor in interest shall give prompt notice to the Executive
of any such termination, change, elimination or reduction and, within thirty
(30) days following the Termination Date, pay to the Executive a lump sum amount
equal to:


(A)           the Executive’s Salary (at the rate in effect as of the
Termination Date), payable during the period from the Termination Date through
the Expiration Date; and


(B)           one (1) times the Salary at the rate in effect as of the date of
the Change of Control.


(ii)   For purposes of this Agreement, a “Change of Control” means a “change in
control event” within the meaning of the default rules under Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”).  The obligations of the Company
pursuant to this Section 4(f) shall survive any termination of this Agreement or
the Executive’s employment or any resignation of such employment by the
Executive pursuant to this Section 4(f).


(g)   Benefit Continuation.  If the Executive’s employment is terminated
pursuant to Sections 4(c), 4(e) or 4(f), the Company shall provide the Executive
and his eligible dependents with continued participation in medical, dental and
health benefit plans available to the Company’s executive officers on similar
terms and conditions as active executives, from the Termination Date until the
earlier of: (i) the Expiration Date; or (ii) the date the Executive becomes
eligible for comparable benefits provided by a third party; provided, however,
that the continuation of such benefits shall be subject to the respective terms
of the applicable plan, in effect from time to time, and the timely payment by
the Executive of his applicable share of the applicable premiums in effect from
time to time.  To the extent that reimbursable medical and dental care expenses
constitute deferred compensation for purposes of Section 409A, the Company shall
reimburse the medical and dental care expenses as soon as practicable consistent
with the Company’s practice, but in no event later than the last day of the
calendar year next following the calendar year in which such expenses are
incurred.


5.   Non-Compete.  During the Executive’s employment with the Company and for a
period ending two (2) years following the Termination Date (the “Restricted
Period”), the Executive shall not directly or indirectly:
 
 
5

--------------------------------------------------------------------------------

 

(a)    with respect to any Competing Product or Service, compete in any place
the Company does or conducts business as of the Termination Date.  “Competing
Product or Service” means (i) those products or services manufactured,
developed, researched, sold, or provided by the Business Jet Segment of the
Company and/or its affiliates on the Termination Date, and (ii) those products
or services under development in the Business Jet Segment of the Company during
the Executive’s employment with the Company of which he had knowledge, or any
product or service competitive with or intended to compete with such products or
services, or any product or service of the Business Jet Segment of the Company
which the Executive acquired knowledge of as a result of his employment with the
Company;


(b)    own, invest in, make loans to, operate, manage, control, participate in,
consult with, or advise any entity that provides a Competing Product or Service
with the Company in the United States.  This covenant shall not prevent the
Executive from having passive investments of less than five percent (5%) of the
outstanding equity securities of any entity listed for trading on a national
stock exchange (as defined in the Securities Exchange Act of 1934) or any
recognized automatic quotation system;


(c)    contact, solicit business from, perform services for, or accept work or
business from any clients or customers of the Company with whom the Executive
has worked or had contact during the Executive’s employment with the Company, or
of whom the Executive had knowledge of due to his employment or access to the
Company’s confidential information and/or trade secrets;


(d)    contact, solicit or accept contact from any clients, subcontractors,
consultants, vendors, suppliers or independent contractors of the Company for
the purpose of interfering with, causing, inviting, or encouraging any such
persons or entities from altering or terminating their business relationship or
association with the Company. This applies to any clients, subcontractors,
consultants, vendors, suppliers or independent contractors with whom the
Executive has worked or had contact during his employment with the Company, or
of whom the Executive had knowledge of due to his employment or access to the
Company’s confidential information and/or trade secrets; or


(e)    contact, solicit or accept contact from any employee of the Company for
the purpose of interfering with their employment with the Company, or inviting
or encouraging them to terminate their employment with the Company or which has
the effect of altering or terminating their employment with the Company.


6.   Extension of the Restricted Period.  If the Executive breaches any
provision of Section 5, the Executive agrees and acknowledges that the
Restricted Period shall be extended by the time period of such breach.


7.   Remedies; Enforcement.  The Executive agrees that the covenants set forth
in Section 5 are necessary and reasonably limited in scope and duration to
protect the Company’s commercial interest, including, but not limited to,
protection from unfair competition, disparagement, misappropriation, disclosure
or use of its confidential information and/or trade secrets, and misuse or
unauthorized use of the Company’s work product/inventions.  The Executive agrees
and acknowledges that if the Executive violates any provision of Section 5 of
this Agreement, the Company will have an inadequate remedy at law and will
suffer continuing and irreparable injury to its business.  The Company shall be
entitled to enjoin the Executive from any breach or threatened breach of this
Agreement and other applicable injunctive or equitable relief (without obtaining
a bond or posting other security) and without the necessity of proving any
actual damage or that monetary damages would not afford it an adequate remedy.
 
 
6

--------------------------------------------------------------------------------

 
 
8.   Clawback.  The Executive agrees and acknowledges that if he breaches any of
his obligations, duties, or covenants set forth in Section 5 of this Agreement,
then: (i) any of the Accelerated Restricted Stock that has not vested at the
time of such breach shall be forfeited; and (ii) the Company shall be entitled
to clawback any of the Accelerated Restricted Stock that has previously vested,
as well as any proceeds the Executive has received for the sale of the
Accelerated Restricted Stock.  The Company’s remedies set forth in this Section
8 are in addition to, and not in lieu of, any other remedies to which the
Company may be entitled.


9.   Amendments.  No amendment to this Agreement or any schedule hereto shall be
effective unless it is in writing and signed by each party hereto.


10.   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally (or refusal to
accept delivery) or sent by overnight mail or three days after being mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):


If to the Company, to it at:


BE Aerospace, Inc.
1455 Fairchild Road
Winston Salem, N.C. 27105
Attention: President and Chief Operating Officer


with a copy to:


BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL 33414
Attention: General Counsel


If to the Executive, to him at:


14301 S.W. 97th Avenue
Miami, FL 33176
 
 
7

--------------------------------------------------------------------------------

 

11.   Entire Agreement.  This Agreement and the 2012 Proprietary Rights
Agreement constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.  The non-solicitation and non-competition provisions in
this Agreement and those in the 2012 Proprietary Rights Agreement shall be
deemed separate and distinct provisions and each applicable time period shall
run concurrently in accordance with its terms for the benefit of the Company.


12.   Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.


13.   Counterparts.  This Agreement may be executed in multiple counterparts
(each of which is to be deemed original for all purposes).  This Agreement may
also be executed by delivery by facsimile or electronic mail of an executed
counterpart of this Agreement.  The parties hereto agree that the signature of
any party transmitted by facsimile with confirmation of transmission or by
electronic mail shall have binding effect as though such signature were
delivered as an original.


14.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida.


15.   Withholding.  All payment(s) made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.


16.   Section 409A.


(a)   If any amounts that become due under Sections 3 or 4 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of Section
409A, payment of such amounts shall not commence until the Executive incurs a
Separation from Service (as defined below) if and only if necessary to avoid
accelerated taxation or tax penalties in respect of such amounts.


(b)   Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a Specified Employee (as defined below), he shall not be entitled
to any payments upon a Separation from Service until the earlier of:  (i) the
date which is the first (1st) business day following the date that is six (6)
months after the Executive’s Separation from Service for any reason other than
death; or (ii) the Executive’s date of death. The provisions of this Section
16(b) shall only apply if required to comply with Section 409A.


(c)   For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.  “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.
 
 
8

--------------------------------------------------------------------------------

 

(d)   It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under Section
409A, the Company may, in its sole discretion and without the Executive’s
consent, modify the Agreement to: (i) comply with, or avoid being subject to,
Section 409A; (ii) avoid the imposition of taxes, interest and penalties under
Section 409A; and/or (iii) maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Section 409A.  This Section 16(d) does not create an obligation on the part
of the Company to modify this Agreement and does not guarantee that the amounts
or benefits owed under this Agreement will not be subject to interest and
penalties under Section 409A.


(e)   Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, except to the
extent that the right to reimbursement does not provide for a “deferral of
compensation’’ within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.


17.   Enforceability; Waiver.  The invalidity and unenforceability of any term
or provision of this Agreement shall not affect the validity or enforceability
of any other term or provision of this Agreement.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision hereof or
any other provision of this Agreement or the failure to assert any right that
the Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.  Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.


18.   Contract Modification.  Any provision of this Agreement held to be invalid
or unenforceable shall be severed or rewritten, and the remaining terms and
provisions shall remain in full force and effect.  A court shall rewrite any
such provision to make it valid, lawful and enforceable while still, to the
maximum extent possible, achieving the spirit and intent of the original
provision.  A provision shall be invalidated and severed only if it is
impossible to revise it.


19.   Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. This Agreement may be assigned by the Company. The Executive may not
assign or delegate his duties under this Agreement without the Company’s prior
written approval.


20.   Survival. The entitlement of the Executive and the obligations of the
Company pursuant to Section 4 and the entitlement of the Company and the
covenants, duties and obligations of the Executive pursuant to Section 5, shall
each survive any termination or expiration of this Agreement, or any termination
or resignation of the Executive’s employment, as the case may be.
 
[Signature Page To Follow]
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

 
EXECUTIVE
         
/s/ Wayne Exton
   
Wayne Exton
             
/s/ Werner Lieberherr
   
Werner Lieberherr
 
President and Chief Operating Officer

 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


2012 Proprietary Rights Agreement


This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to BE Aerospace, Inc. and/or any of its subsidiaries
or affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.


I acknowledge and agree that:


1.  
Agreement, Effective Date.  This Agreement shall be effective on, the first day
of my employment, consultancy, and/or tenure as an independent contractor with
the Company and shall continue in effect throughout my employment, consultancy,
and/or tenure as an independent contractor (the “Agreement Period”). As an
inducement to and in consideration of my acceptance and/or continuation of
employment, consultancy, and/or tenure as an independent contractor with the
Company, and the Company’s compensating me for services and extending to me
certain other benefits of a compensatory nature, but without any obligation on
the Company’s part to continue such employment, compensation or benefits for any
specified period whatsoever, I agree to protect, safeguard and maintain the
integrity and confidentiality of the Company’s valuable assets and legitimate
business interests in accordance with the terms and conditions set forth in this
Agreement.



2.
Confidentiality. I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
whether or not in written form, except to the extent required to perform my
duties on behalf of the Company. Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

 
 
(i)
Written materials of the Company;



 
(ii)
The names and information relating to customers and prospective customers of the
Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;

 
(iii)
The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

 
(iv)
Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

 
(v)
All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written. The Company's internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers or vendors. Information relating
to formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans;

 
(vi)
Any other information, data, know-how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

 
 
11

--------------------------------------------------------------------------------

 
 
 
(vii)
All other non-public information regarding the amount and nature of the capital
and assets owned or controlled by, or net worth of, the Company and/or any of
the Company's shareholders, members, partners, employees or investors; the
investments made, directly or indirectly, by the Company (including, but not
limited to, any partnerships, corporations or other entities in which the
Company may invest and the assets which any of those entities acquires); the
expected or actual rates of return or holding periods of any investment by the
Company; the respective interest in any investment of any of its shareholders,
members, partners or investors or the manner in which those interests are held;
the identities of the other persons or entities who participate in any
investment made by the Company; and financial statements, projections, budgets
and market information;

 
(viii)
All discoveries, software (including, without limitation, both source code and
object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

 
(ix)
The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

 
(x)
“Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy. “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

 
3.  
Inventions.



 
3.1
Definition of Inventions used in this Agreement: the term “Invention” means any
new or useful art, discovery, contribution, finding or improvement, whether or
not patentable, and all related know-how. Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, manufacturing
techniques, semiconductor designs, computer software, inventions, improvements
and ideas.

 
3.2
Disclosure and Assignment of Inventions.



 
(i)
I will promptly disclose and describe to the Company all Inventions which I may
solely or jointly conceive, develop, or reduce to practice during the Agreement
Period (i) which relate, at the time of conception, development or reduction to
practice of the Invention, to the Company’s business or actual or demonstrably
anticipated research or development, (ii) which were developed, in whole or in
part, on the Company’s time or with the use of any of the Company’s equipment,
supplies, facilities or Trade Secrets, or (iii) which resulted from any work I
performed for the Company (the “Company Inventions”). I assign all my right,
title and interest worldwide in the Company Inventions and in all intellectual
property rights based upon the Company Inventions. However, I do not assign or
agree to assign any Inventions relating in any way to the Company business or
demonstrably anticipated research and development which were made by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company, which Inventions, if any, are identified on Exhibit “A” to this
Agreement. Exhibit “A” contains no confidential information. I have no rights in
any Inventions other than the inventions specified in Exhibit “A”. If no such
list is attached, I have no such Inventions or I grant an irrevocable,
nonexclusive, royalty-free, worldwide license to the Company to make, use and
sell Inventions developed by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company.

 
(ii)
I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company. Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and are
to be assigned to the Company as a Company Invention unless and until I have
established the contrary. I agree to disclose promptly in writing to the Company
all Inventions made or conceived by me for one (1) year after the Agreement
Period, whether or not I believe such Inventions are subject to this Agreement,
to permit a determination by the Company as to whether or not the Inventions
should be the property of the Company. Any such information will be received in
confidence by the Company.

 
 
12

--------------------------------------------------------------------------------

 

 
3.3
Nonassignable Inventions.  This Agreement does not apply to an invention which
qualifies fully as a nonassignable invention.

 
4.  
Use and Return of Proprietary Information and Trade Secrets:



 
(i)
I agree that under no circumstance and at no time shall any of the Proprietary
Information and Trade Secrets be taken from the Company’s premises and that
under no circumstances and at no time shall any of the Proprietary Information
and Trade Secrets be duplicated, in whole or in part, without the express
written permission of the Company, which permission may be granted or denied in
the Company’s sole and absolute discretion;

 
(ii)
I agree that, upon termination of my employment (if applicable) and/or tenure as
an independent contractor with the Company for any reason (regardless of whether
or not the Company retains me as a consultant) or at any other time upon the
Company’s request, I shall return to Company, without retaining any copies, all
Proprietary Information and Trade Secrets, as well as all other Company’s
documents and other materials, which are in my possession regardless of the form
in which any such materials are kept;

 
(iii)
I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company. I agree to promptly disclose to the Company all Proprietary Information
and Trade Secrets developed in whole or in part by me within the scope of this
Agreement. In relation to my employment, consultancy, and/or tenure as an
independent contractor or the performance of this Agreement, I have created or
may create certain work product for the Company that may be copyrighted or
copyrightable under the laws of the United States. To the extent that any such
work product is created, I will be considered to have created a Work Made for
Hire as defined in 17 U.S.C. § 101, and the Company shall have the sole right to
the copyright. In the event that any such work product created by me does not
qualify as a Work Made for Hire, I hereby assign the copyright and all rights,
throughout the world, in and to the work product to the Company, as provided for
in paragraph (v) below. I agree to turn over to the Company all physical
manifestations of the Proprietary Information and Trade Secrets in my possession
or under my control at the request of the Company;

 
(iv)
I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the Company are and will remain the
property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company's interests;

 
(v)
I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

 
 
13

--------------------------------------------------------------------------------

 

5.
Competitive Employment.  During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company.

 
I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Confidential Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

 
 
I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.



6.
Non-solicitation.  During the Agreement Period and for a period of two (2) years
thereafter, I will not solicit or encourage, or cause others to solicit or
encourage, any employees, suppliers, vendors, or consultants of/to the Company
to terminate their employment or other relationship, as applicable, with the
Company.



7.
Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.



8.
No Conflicting Obligations.  My performance of this Agreement does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company. I will not disclose,
induce, or permit the Company to, either directly or indirectly, use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement. I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.



9.
Survival. Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions. Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.



10.
Specific Performance.  A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to the Company for which
there will be no adequate remedy at law, and the Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages, if appropriate).



11.
Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.



12.
Severability.  If any part of this Agreement is found invalid or unenforceable,
that part will be amended to achieve as nearly as possible the same economic
effect as the original provision and the remainder of this Agreement will remain
in full force.



13.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the state of Florida.



14.
Entire Agreement.  This Agreement and the Exhibits to this Agreement constitute
the entire agreement between the parties relating to this subject matter and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral, except for prior proprietary rights
agreements which shall for the period prior to the effective date of this
agreement be deemed to be in addition to, and not in lieu of, this Agreement for
such prior period. This Agreement may be amended or modified only with the
written consent of both me and the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 
 
14

--------------------------------------------------------------------------------

 
 
15.
Assignment.  This Agreement may be assigned by the Company. I may not assign or
delegate my duties under this Agreement without the Company’s prior written
approval. This Agreement shall be binding upon my heirs, successors and
permitted assignees.

 
 

     
EMPLOYEE
     
Date:
               
(Name)
                                 
(Printed Name)
   
Date:
   
BE AEROSPACE, INC.
           
By:
             
Title:
   

 
 
15